Citation Nr: 0028820	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased schedular rating for organic 
personality syndrome with explosive personality and unstable 
mood, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from October 1961 to 
November 1964.  

In December 1993, the Department of Veterans Affairs (VA) 
Regional Office (the RO) granted service connection for 
organic personality syndrome with explosive personality and 
unstable mood.  A 10 percent disability rating was assigned, 
effective from March 1993.  The veteran appealed the assigned 
disability rating.  He presented testimony during a hearing 
which was held at the RO in November 1994.  

The Board of Veterans' Appeals (the Board) remanded the case 
to the RO in June 1997.  Thereafter, in November 1999, the RO 
increased the disability rating for the disability at issue 
from 10 percent to 30 percent, effective from March 1993.  
The veteran continues to appeal the percentage assigned.  In 
June 2000, the Board again remanded this case so that the 
veteran's VA vocational rehabilitation folder could be 
associated with his claims folder.  This was accomplished, 
and the case is now ready for appellate review.   

The RO denied service connection for substance abuse, claimed 
as secondary to the veteran's service-connected organic 
personality syndrome in November 1999.  There is no evidence 
of record showing that the veteran has commenced an appeal of 
that decision.  Accordingly, the Board currently has no 
jurisdiction over that issue.  38 U.S.C.A. §§ 7104, 7105.


FINDINGS OF FACT

1.  The former schedular rating criteria are more favorable 
to the veteran under the circumstances presented in this 
case.  

2.  Manifestations of the veteran's service-connected 
disability include depression,  speech impairment when the 
veteran is under pressure, and agitation and 
argumentativeness in certain situations, which is productive 
of considerable social and industrial impairment.


CONCLUSION OF LAW

The criteria for a schedular disability rating of 50 percent 
for organic personality syndrome with explosive personality 
and unstable mood have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.124a, 4.132, 
Diagnostic Codes 8045-9304 (1996); 38 C.F.R. §§ 4.124a, 
4.130, Diagnostic Codes 8045-9304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected 
organic personality syndrome with explosive personality and 
unstable mood, which is currently evaluated as 30 percent 
disabling under 38 U.S.C.A. §§ 4.124a, 4.130, Diagnostic 
Codes 8045-9304.  

In the interest of clarity, the factual background of this 
case will be reviewed. The pertinent law and VA regulations 
will be discussed. Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.2 (1999); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

Service medical records in 1964 indicate that the veteran 
injured his head when the car he was driving was hit by a 
train.  It was noted after the accident that while the 
veteran was very ingratiating, friendly, and warm, he also 
became rather agitated and upset.  The veteran was felt to be 
suffering from post-concussion syndrome with weakening of his 
repressive barriers, causing some inappropriate anger to be 
expressed.  On service discharge examination in September 
1964, the veteran reported that he had noticed an attitude 
change after the accident.  He was diagnosed as having an 
emotionally unstable passive aggressive personality.  

The veteran filed an initial claim of entitlement to service 
connection in march 1993.

A March 1993 VA medical record  indicates that the veteran 
wanted treatment for substance abuse, as he was a daily user 
of marijuana.  A July 1993 VA medical record states that the 
veteran was on work release from jail and that he needed 
court- ordered evaluation and treatment for drug abuse.  The 
veteran stated that he was gambling for a living.  

An August 1993 VA general medical examination report states 
that the veteran was managing his wife's beauty salon and 
that he had done that from 1983 to 1993, and that his monthly 
wage from that was about $1000 a month.  Clinically, the 
veteran was alert and his recent memory was quite good.  

A VA psychiatric examination was conducted in August 1993.  
The veteran reported being a "tyrant" at home and that he 
had a tremendously bad temper.  He stated that he would lose 
his temper over things that he should not lose it over, that 
he was very possessive of his wife, and that he had been in 
an accusational and abusive encounter with his daughter in 
July 1993.  When he would lose his temper, he would see black 
spots and his eyes would twitch and then he would be 
extremely shaky and weak afterwards.  The veteran indicated 
that he had spent 90 days in jail and that he had been fined 
$20,000 for growing and possessing marijuana, and that this 
had left him with nothing but his house.  

Clinically, the veteran was neat in appearance and had normal 
motor behavior.  His affect was appropriate and he was able 
to be serious and to smile and agonize over some bad judgment 
he had exercised.  He felt that he needed treatment to avoid 
doing something destructive to his family.  He was fully 
oriented and denied hallucinations or illusions.  He was at 
least of average intelligence and he had maintained some 
insight and judgment.  The diagnosis was post head injury 
with emotional lability.   

In approximately July 1994, the veteran reported that he had 
been doing voluntary and incentive therapy work at a VA 
clinic as a medical administrative service person.  He stated 
that he had not used drugs since February 1993.  

A September 1994 statement from a VA psychologist states that 
social and legal problems attendant to the veteran's 
personality changes had led to isolation, disruption of 
family function (partially in remission after a year of 
family therapy), and loss of jobs with long term unemployment 
prior to entering treatment.  

A September 1994 letter from a state vocational 
rehabilitation employee indicates that he had been working 
with the veteran for the past year, and that his personality 
disorder, compounded by out of date skills and a lack of 
specific skills, was greatly exacerbating the difficulty of 
placing him in adequate or even inadequate and suitable 
employment.  Schooling and training were recommended.  

A September 1994 VA vocational rehabilitation record 
indicates that the veteran was working about 30 hours per 
week in an incentive therapy program at a VA outpatient 
clinic.  He was earning only $2 per hour.  He was hoping to 
obtain full time employment when a file clerk position was 
going to open in October 1994.  Before this work, the veteran 
had not had any steady employment since being forced to close 
a trucking business after the truck was destroyed in an 
accident.  He had since then been employed either temporarily 
or at odd jobs, or had experienced long periods of 
unemployment.  He had worked as a card dealer at night and in 
a local poker club.  He was not a paid employee and had 
earned money primarily from tips and occasional winnings.  He 
related that his wife produced most of the income during this 
period of time as the owner and operator of a beauty shop.  

The veteran denied having any memory deficits from his head 
injury, other than during the three months following the 
injury.  He described other effects, however.  The veteran 
stated that he had learned through VA counseling how to 
control his anger reactions and he now had a better 
relationship with his wife and was improving his 
relationships with his children.  It was opined that the 
veteran's service-connected organic personality syndrome had 
likely been the direct cause of his unstable employment 
history in that it had affected his functioning in terms of 
decision making and caused him to lead a somewhat isolated 
lifestyle, avoiding contact with other persons when possible, 
in order to avoid anger and frustration problems.  He had a 
very unstable employment history, spending at least 51 
percent of the past ten years without significant employment.  
He had also demonstrated withdrawal from society and 
dependence on financial support provided by his wife's 
income.  For these reasons, according to the interviewer, his 
service-connected disability caused him to have a serious 
employment handicap, and he was eligible for VA vocational 
rehabilitation training assistance.  

A November 1994 statement from a VA psychologist states that 
the veteran had completed anger management counseling and 
that some progress had been made in weekly couples group 
therapy in improving his family relations, but that there 
continued to be some difficulties with anger outbursts and 
family mistrust.  The veteran's work assessment in incentive 
therapy and VA work study had been excellent but it still 
remained clouded by compulsive overwork behavior for both 
work and school.  This overwork behavior was interfering with 
his therapy programs.  

During a hearing which was conducted at the RO in November 
1994, the veteran testified that he was working five days a 
week for VA as part of a federal work study program, and that 
he had received probably more than 100 hours of training 
under the program at a VA Medical Center.  Three or four 
times a month while doing this, he would have to say to 
himself that he had to take a break or he would become 
explosive.  The last time he had gotten so angry that he sort 
of lost focus and had his eyes start twitching and he 
experienced what he called a blackout was over a year ago.  
The veteran stated that he and his wife did not socialize 
with others and that he did not go to church, but that he was 
taking 12 credit hours in school.  He would try to stay 
caught up with school work to prevent stress from getting 
behind.  He was trying to get all A's in a community college 
where he was taking courses for accounting and business.  The 
veteran stated that he was impulsive in that he would do 
things to excess.   Occasionally, the veteran would work the 
front desk, and he would have contact with people on the 
phone without any anger problems.  

A June 1996 private vocational rehabilitation report 
indicates that the veteran appeared to be very motivated to 
return to a full time regular position utilizing his 
bookkeeping/accounting degree from a community college.  A 
September 1996 private vocational rehabilitation report 
indicates that at that time, it was going to be very 
difficult to have the veteran return to work in the 
bookkeeping field in his area, solely because of a very very 
poor labor market there for that skill.  He needed to develop 
more specialized skills.

An October 1996 VA vocational rehabilitation record indicates 
that the veteran's goal was to be a bookkeeper.  He currently 
had a 3.42 GPA, and he did not express any concerns over his 
current 3/4 time school workload of 9 credits.  He seemed 
quite confident in his abilities to complete his 
rehabilitation program and to become employed.  He did not 
express any concerns over his current class load or over his 
medical condition.  The impression was that the veteran was 
making very good progress in his current program.  He had 
been a consistent student with good grades and he seemed 
realistic in his long term employment goals.  

On VA evaluation in December 1996, the veteran stated that he 
had been doing much better since he started Trazadone.  He 
was sleeping well through much of the night and he was not as 
irritable.  In March 1997, he was doing well on Trazadone.  
His mood was not depressed and he was stable.  His temper was 
under control.  He was sleeping well and had no concerns.  
His attitude was positive.  

A March 1997 private vocational rehabilitation report 
indicates that in January 1997, the veteran had begun 
volunteer work for a private medical clinic and that he was 
enrolled in one class at the community college.  The veteran 
was to be involved in office management and marketing 
activities.  An April 1997 VA vocational rehabilitation 
record indicates that the veteran was volunteering for a 
doctor, doing marketing.    

A VA Social and Industrial Survey was conducted by a 
psychologist in August 1997.  The veteran stated that he had 
just finished community college with a degree in business and 
an accounting major and a 3.1 G.P.A. upon graduation this 
year.  Since then he had been frustrated by not being able to 
find work.  He felt that he could not respond to prospective 
employer's questions and seemingly had the inability to 
formulate his thoughts in a cohesive manner.  He stated that 
his anger management had improved since getting therapy and 
that he had learned to walk away from situations.  

The veteran stated that in the past, he had helped build 
houses and had dealt blackjack, and that he had tried to play 
poker professionally up and down the coast for several years.  
He was now working in his ex-VA counselor's office as an 
office manager.  All of his children had left home before 
finishing high school because of how the veteran had treated 
them.  Currently, the veteran was on trazodone which was 
helping him manage his problems.  Based on what the veteran 
told the psychologist about his legal problems, the 
psychologist felt that the veteran had been a marijuana 
dealer.  In the veteran's spare time, he enjoyed playing 
golf.  He would play every day or at least five days a week, 
and he belonged to a club.  He was managing the home business 
affairs for his family, including the bills and the books.  
The social worker felt that the veteran's income of just over 
$3000 was understated, because the money he made playing 
cards was not listed on his tax returns.  

A VA psychiatric examination was conducted in August 1997.  
The veteran stated that he still had difficulty relating to 
two of his offspring.  He stated that he would be depressed 
for two to five days, with hypersomnia filled with nightmares 
of past abuse of family members, overeating, sluggishness, 
lethargy, guilt, and self blame.  These would occur on 
average about six to eight times per year.  He also stated 
that he had a hard time showing closeness.  He had failed in 
six to eight job interviews because he could not organize his 
thoughts and express them when under even minimal pressure.  
Clinically, the veteran was alert and oriented and he 
exhibited slightly increased psychomotor activity with 
occasionally mildly pressured speech.  His immediate recall 
and short term memory were intact, but there was evidence of 
difficulty recalling some remote events.  His mood was tense, 
anxious, and apprehensive, and his affect was congruent.  His 
thinking was somewhat disorganized and circumstantial, but 
this improved somewhat during the course of the interview.  
Even so, it appeared that the veteran had substantial 
difficulty in organizing his thoughts and expressing them in 
a situation which he perceived as demanding.  The diagnoses 
was personality change due to habit and brain trauma, and 
poly-substance abuse in remission.  The veteran's global 
assessment of functioning (GAF) was 50, reflecting serious 
impairment in social and occupational functioning, having no 
friends, and difficulty in keeping a job.  The psychiatrist 
felt that the post-traumatic personality change adversely 
affected the veteran's occupational and social functioning to 
a significant degree.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) [

An October 1999 VA mental disorders examination was conducted 
by a psychologist.  The psychologist was directed to review 
the veteran's claims folder and render an opinion with 
reasons as to the amount of impairment that was caused by the 
veteran's organic personality syndrome with explosive 
personality and unstable mood, and to assign a GAF scale to 
the veteran's service-connected disability.  The psychologist 
noted that from 1997 to 1998, the veteran did not work 
because his wife was ill with cancer, and that his wife had 
since then passed away.  He had worked in the past year (1998 
to 1999) on two part time jobs.  One sounded like it was as 
an office helper.  He was also a caddy at a golf course.  It 
was not unusual for the veteran to be working seven days a 
week for as much as ten to twelve hours a day.  He was still 
having problems with his anger, especially in the last six to 
nine months, and he was having some depression.  
Additionally, he stated that he had very few friends.  He 
stated that people at both of his work sites were very 
understanding, and that he could take a day off of work at 
either job if he was having an especially bad day, without 
any repercussions.  

The veteran stated that he had not been hospitalized since 
1993, and that he had been having outpatient treatment since 
then for anger management and medication.  He was currently 
on Paxil and trazodone to help him sleep, and he stated that 
the medications were fairly effective.  He complained of 
difficulty conversing due to "blank spots".  He denied any 
inappropriate behavior and stated that he was able to 
maintain his personal hygiene and other basic activities of 
daily living.  He was oriented to person, place, and time, 
and he was not engaging in any obsessive or ritualistic 
behavior.  His rate and flow of speech that day was somewhat 
starting and stopping, with the blank spot symptom he had 
mentioned being evident.  He stated that now that he was on 
Trazodone, he would get four or five hours of sleep per night 
and that consequently he felt rested in the morning.  He was 
on time for his appointment and was casually but neatly 
dressed.  His mood was very cooperative and very friendly.  
His thought content was fairly normal but he would have gaps 
in conversations where he would forget what he was saying.  
He had no psychotic symptoms and he was oriented times three.  
His short term memory seemed okay, and his remote memory was 
good for the time span since high school.  Insight and 
judgment were fairly good.  He seemed to know that he had a 
problem, and he was addressing it and was on medications.  He 
was working basically full time at two different part time 
jobs, he was keeping himself busy and staying out of trouble, 
and he knew when he had to walk away from situations.  
Psychological testing was conducted, and he maxed out on the 
scale that measured anxiety and had quite an elevation on the 
scale that measured dysthymia.  This was very consistent with 
how he described himself.  The diagnoses were organic 
personality syndrome with explosive personality, and 
substance abuse in remission.  

The veteran was noted to be passive aggressive and avoidant, 
and to have a possibility of getting into trouble when around 
people, due to his passive aggressive behavior.  It was noted 
that he had lost his wife a couple of years ago, that he did 
not get along very well with his grown children, and that he 
had inadequate social support.  His GAF was estimated to be 
60 at the current time, as he was having moderate 
difficulties with social interactions and also some moderate 
problems on the job when he sometimes would not be able to go 
to work or would just have to leave because he was getting 
upset.  Also contributing to the GAF were problems with 
depression, anger, and anxiety.

Relevant Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disability, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function, will 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

Specific schedular criteria

The veteran's disability is rated under 38 U.S.C.A. § 4.124a, 
Diagnostic Code 8045 [brain disease due to trauma] and 
38 C.F.R. § 4.130, Diagnostic Code 9304 [dementia due to head 
trauma].  See 38 C.F.R. § 4.27 concerning the use of 
hyphenated ratings.

Under 38 C.F.R. § 4.124a, Code 8045, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability dure to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Code 8045 (1999).  The Board observes that 
this regulation has not changed during the pendency of the 
veteran's appeal.

Dementia due to head trauma is rated under the general 
formula for mental disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (1999).  The veteran's service-connected 
disability has been assigned a 30 percent disability rating 
under that diagnostic code.

The veteran submitted his claim in March 1993 and appealed 
the initial December 1993 rating decision.   During the 
pendency of this appeal, the regulations pertaining to 
evaluation of mental disorders were amended, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996) 
[presently codified at 38 C.F.R. §§ 4.125-4.130 (1999]. 

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  See also VAOPGCPREC 3-
2000 (2000) [opinion of VA General Counsel that the decision 
in Karnas is to be implemented by first determining whether 
the revised version is more favorable to the veteran.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991), can be no earlier than the effective 
date of that change, and that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.]. 

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read as follows:

Schedule of ratings - mental disorders (psychotic disorders):

100%: Active psychotic manifestations of 
such extent, severity, depth, persistence 
or bizarreness as to produce total social 
and industrial inadaptability.

70%: With lesser symptomatology such as 
to produce severe impairment of social 
and industrial adaptability.

50%: Considerable impairment of social 
and industrial adaptability.

30%: Definite impairment of social and 
industrial adaptability.

38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 1991).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Precedent 9-93, 59 Fed. Reg. 4752 
(1994).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (1999).  It should also be noted 
that use of terminology such as "moderate" by VA examiners 
and others, although evidence to be considered by the Board, 
is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1999).

According to the current regulations, as amended effective 
November 7, 1996, dementia due to head trauma is rated under 
the general formula for mental disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9304.  The current regulations provide that a 
mental disorder shall be evaluated "based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. § 
4.126(a) (1999).  

On and after November 7, 1996, the VA Schedule reads as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

In the instant case, the RO provided the veteran notice of 
the both the revised and the old regulations in the November 
1999 Supplemental Statement of the Case.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).  

Analysis

Preliminary matters - well groundedness; duty to assist; 
standard of review

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to an increased rating for his service-
connected organic personality syndrome is well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran is 
awarded service connection for a disability and appeals the 
RO's initial rating determination, the claim continues to be 
well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  As noted in the Introduction, 
this case was remanded by the Board on two occasions for 
additional evidentiary development, which was completed by 
the RO.  There is now ample medical and other evidence of 
record, including the veteran's VA vocational rehabilitation 
file.  The veteran has been provided numerous clinical and 
occupational evaluations.  There is no indication that there 
are additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.  See Hensley v. West, 
212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The standard 
of review for adjudicating a claim on its merits, set out in 
the paragraph immediately above, is necessarily higher.  All 
evidence, not just the veteran's statements, must be 
evaluated by the Board in a merits determination.  

Discussion

At the outset of its discussion, the Board notes that in 
addition to his service-connected organic personality 
syndrome, the record indicates a history of substance abuse, 
which is not service-connected.  To the extent possible, the 
Board must differentiate between the two so as not to 
compensate the evert for  any non service-connected 
symptomatology.  See the Board's June 1997 remand.  The Board 
notes, however, that there is little if any evidence of 
current symptoms which have been attributed to substance 
abuse, which has been repeatedly characterized as being in 
remission.  

i.  The schedular criteria

The Board has reviewed the evidence and the old and new 
rating criteria in accordance with VAOPGCPREC 03-2000 and has 
come to the conclusion that the old rating criteria is more 
favorable to the veteran under the circumstances of this 
case, because it is less specific in its requirements, 
allowing for more discretion on the part of the adjudicator, 
whereas the new rating criteria cites specific examples of 
indications of the degree of impairment present, constraining 
the degree of discretion which is employable in fitting a 
disability into a rating.  In light of the above conclusion, 
the Board will apply the old criteria for the entire rating 
period in question, including after November 7, 1996.  See 
Karnas; VAOPGCPREC 03-2000.  

Under the old rating criteria, a 30 percent rating is 
warranted when there is definite social and industrial 
impairment due to the service-connected disability, and a 50 
percent rating is warranted when there is considerable social 
and industrial impairment.  

As discussed above, VA's General Counsel has indicated that 
the term "definite" means "distinct, unambiguous, and 
moderately large in degree", and that it represents a degree 
of social and industrial inadaptability that is "distinct, 
unambiguous, and moderately large in degree -- that is, one 
which is more than moderate but less than rather large."  
"Considerable" is necessarily of greater degree.

The evidence of record, which thoroughly documents the 
veteran's social and industrial status over the recent years, 
clearly indicates that the veteran has had difficulty 
securing and maintaining employment, despite a demonstrated 
desire to be part of the workforce and despite what has been 
characterized as above-average intelligence.  The Board notes 
that he has obtained a college degree with a 3.1 G.P.A. , 
according to the August 1997 Social and Industrial Survey.  
The medical evidence of record, however, indicates that the 
veteran's explosive personality interferes with his ability 
to work.  It is clear that despite his obvious interest in 
holding down a white collar job such as accountant or office 
manager, he has difficulty controlling his temper and may act 
in an inappropriate manner at times.  There is much evidence 
of record that the veteran does not get along well with 
others, including his own children.  His employment recently 
has been part-time and includes such jobs as caddy at a golf 
course.

The Board is of course aware of evidence which indicates that 
the impairment veteran's social and industrial adaptability 
may be less than considerable.  There is evidence, for 
example, that he may be active making money as a gambler, a 
pursuit 
which would arguably involve both the exercise of judgment 
and the application of social skills.  The most recent VA 
examiner, in October 1999, characterized the veteran's social 
and industrial difficulties as "moderate" and assigned a 
GAF score of 60, which as noted above is indicative of 
moderate symptoms.  However, the Board believe that such 
evidence is in equipoise with evidence indicative of 
considerable social and industrial impairment, in particular 
the August 1997 VA psychiatric examination report, in which 
the examining psychiatrist assigned a GAF score of 50 and 
stated that the veteran's service-connected organic 
personality syndrome adversely affected his occupational and 
social functioning to a significant degree.    

The records indicates that manifestations of the veteran's 
service-connected disability include depression, speech 
impairment when the veteran is under pressure, and agitation 
and argumentativeness in certain situations.  There is some 
conflict in the evidence as to the social and industrial 
impairment caused by these symptoms.  Since the evidence is, 
in the judgment of the Board, in equipoise, the benefit of 
the doubt rule will be applied and a disability rating of 50 
percent will be assigned.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.103, 4.3. 

The Board has reviewed the evidence in order to determine 
whether an even higher disability rating may be assigned.  
However, there is little or no evidence of   
severe impairment of the veteran's social and industrial 
adaptability.  As indicated above, he recently graduated from 
college with a respectable grade point average.  He works two 
part-time jobs and evidently plays golf almost every day.  A 
fairly high level of functioning is therefore evident.  
Accordingly, a disability rating higher than 50 percent may 
not be assigned.  

The Board notes in passing that the veteran has not 
contended, and the RO has not considered, the assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b).   
Accordingly this will not be discussed in the Board decision.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

ii. Fenderson considerations

A claim placed in appellate status by disagreement with the 
original or initial rating award, as is the case here with 
respect to the disability at issue, remains an "original 
claim" and is not a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  In this 
case, the Board believes that the evidence arguably 
demonstrates that the veteran's service-connected disability 
has not appreciably fluctuated since his initial claim in 
March 1993.  Accordingly, a 50 percent disability rating is 
assigned, effective from March 29, 1993.


ORDER

Entitlement to a schedular disability rating of 50 percent 
for organic personality syndrome with explosive personality 
and unstable mood is granted.  




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

